DETAILED ACTION
Claims 1, 2, 8 and 15 have been amended.
Claim 20 has been cancelled
Claims 21 has been added
Claims 1-19 and 21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities: The claims recite the limitation “…a time the user command was input to the IoT endpoint” (emphasis added).  There appears to be a grammatical error.  The term “input” should be -- inputted -- in order for the term to match the past tense of the limitation.  
Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claims 1-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, Matthews is no longer relied upon, and while Kim discloses invoking a function in which the sensor reading is supplied as an argument to the function, as shown in the rejection below, Kim is not relied upon to disclose “the sensor reading and the user input metric are supplied as arguments to the function…”.  The examiner relies on Loeb, new prior art, to disclose the limitation, as shown in the rejection below.

Claim Interpretation
Regarding claims 2 and 21, the claim recites alternative language, i.e. using the term “at least one of” and “or”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.  	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 8, 9, 11, 13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2019/0190737 A1) in view of Loeb et al. (U.S. 2018/0205793 A1), and further in view of Seed et al. (U.S. 2018/0270295 A1).
Regarding claims 1, 8 and 15, Kim discloses a system and method comprising: 
at least one computing device comprising a processor and a memory (see Kim; paragraph 0012; Kim discloses computer system includes a processor and memory);
machine readable instructions stored in the memory that, when executed by the processor (see Kim; paragraph 0113; Kim discloses instructions stored on the memory), cause the at least one computing device to at least:
invoke a function (analysis function) that generates configuration data (output, i.e. mode set and parameter) for the IoT endpoint, wherein the sensor reading (temperature and humidity) as an argument to the function to generate the configuration data (mode set and parameter) for the IoT endpoint (see Kim; paragraphs 0045, 0046, 0077, 0078 and 0089; Kim discloses that specification information, which includes a specification part, controller-related part and sensor-related part, is received for registration to be mapped to the function of the IoT device.  In other words, the IoT device sends the specification information to be registered.  Further, control configuration information includes control parameters that are generated and used.  A data analyzer performs prediction and learning on the basis of the sensing data values and outputs set modes and levels.  In particular, if both temperature and humidity values are greater than threshold values, a mode for control of the IoT device/terminal is set and a parameter is generated, corresponding to the set mode, that is sent to the IoT device/terminal.  The examiner notes that applicant’s specification gives support for this by stating a configuration function analyzes temperature readings, as arguments, to determine optimal settings for the IoT device; see applicant’s specification; paragraph 0024); 
create a device campaign (control scenario) to apply the configuration data (output, i.e. mode set and parameter) to a plurality of IoT devices comprising the IoT endpoint, the device campaign comprising a compliance policy (control rule) to be applied to the IoT endpoint, wherein the compliance policy identifies the configuration data  (mode set and parameter) (see Kim; paragraphs 0040, 0074, 0076, 0079, and 0080; Kim discloses a control rule for designating a cluster and function for the IoT terminal corresponding to a control scenario. The controller controls the IoT terminal by applying the analysis value on the basis of the control parameters, i.e. configuration data, of the control scenario which corresponds to the control rule designating the function.  A single IoT terminal or a plurality of IoT terminals may be driven using the outputs of the analysis.  The control scenario may be based on control scenario modeled 
While Kim discloses “invoke a function that generates configuration data for the IoT endpoint, wherein the sensor reading is supplied as an argument to the function to generate the configuration data for the IoT endpoint”, as discussed above, and an automatic configuration device that collects sensing information for an IoT terminal (see Kim; paragraphs 0048, 0052 and 0075), Kim does not explicitly disclose receive, from an IoT management agent executed by a gateway device: at least one transmission comprising a device identifier for an IoT endpoint, and a plurality of metrics for the IoT endpoint, the plurality of metrics comprising: a sensor reading of the IoT endpoint, and a user input metric that specifies a user command that changed a setting of the IoT endpoint and a time the user command was input to the IoT endpoint; and invoke a function that generates configuration data for the IoT endpoint, wherein the sensor reading and the user input metric are supplied as arguments to the function to generate the configuration data for the IoT endpoint.
In analogous art, Loeb discloses receive, from an Internet of Things (IoT) management agent executed by a gateway device (see Loeb; paragraphs 0065-0067; Loeb discloses an auto-profiling and cooperative IoT action/operation management residing in an IoT gateway that collects data from IoT devices and communicates with a visualization manager): at least one transmission comprising a device identifier for an IoT endpoint (see Loeb; paragraphs 0096, 0097 and Table; Loeb discloses that the auto-profiling and cooperative action control includes SDKs to read attributes, such as, DeviceID.  In other words, the DeviceID was transmitted in order for it to be read), and a plurality of metrics for the IoT endpoint, the plurality of metrics comprising: a sensor reading of the IoT endpoint, and a user input metric that specifies a user command that changed a setting of the IoT endpoint and a time the user command was input to the IoT endpoint (see Loeb; paragraphs 0059, 0073, 0095, and 0098; Loeb discloses a user behavior and/or changes, such as, the user may lower a temperature setting, i.e. “user command that changed a setting”.  The user behavior state transition event is identified which includes a timestamp, i.e. “time the user command was input”, the state transition occurred.  A thermostat sends indication of one or more temperature adjustments, e.g. temperature down to 60 degrees, i.e. “sensor reading”); and
invoke a function that generates configuration data for the IoT endpoint, wherein the sensor reading and the user input metric are supplied as arguments to the function to generate the configuration data for the IoT endpoint (see Loeb; paragraphs 0075, 0098, and 106; Loeb discloses the cooperative IoT action control manager may use different templates to create and run multiple actionable event patterns, AEP, which are based on the state transitions and/or user actions, e.g. behavior sensor data and environment sensor data, as obtained from the user devices and IoT devices.  When AEPs are triggered, configuration, i.e. “generates configuration data”, and control actions are sent to the IoTs.  A set of actions include, e.g. user sets thermostat temperature and heater turned on, i.e. “sensor reading and user input metric”.  Specific AEPs are used to detect a patterns and specific functions may be added to invoke automatic actions.  For example, the AEPs are generated to implement the processing logic designed to extract and process input IoT events, e.g. user setting temperature and heater on, and support a set of variables and call the default and application specific processing functions).
One of ordinary skill in the art would have been motivated to combine Kim and Loeb because they both disclose features of collecting and using sensor data for IoT devices, and as such, are within the same environment.

While Kim discloses “…the device campaign comprising a compliance policy to be applied to the IoT endpoint…”, as discussed above, the combination of Kim and Loeb does not explicitly disclose transmit, to the gateway device, the compliance policy to be applied to the IoT endpoint, wherein the compliance policy is stored by the IoT management agent to enforce the compliance policy on the IoT endpoint; and invoke, by the IoT management agent, an application programming interface (API) provided by the IoT endpoint, the API being invoked using an argument that specifies a network path for the configuration data, wherein invoking the API using the network path causes the IoT endpoint to download and install the configuration data from the network path.
In analogous art, Seed discloses transmit to the gateway device (IoT gateway), the compliance policy (SL operations) to be applied to the IoT endpoint (IoT devices/DSLT-CF), wherein the compliance policy (SL operations) is stored by the IoT management agent (DSLT-MF) to enforce the compliance policy (SL operations) on the IoT endpoint (IoT devices/DSLT-CF) (see Seed; paragraphs 0126, 0128 and 0278; Seed discloses a DSLT-MF 1204 may be hosted on IoT gateways or IoT servers.  The DSLT-MF 1204 receives a DLST-Trigger from a DLST-TF 1202.  The DLST-Trigger may consist of SL operations, i.e. “compliance policy”, including DLST-REQs targeting one or more targets, e.g. IoT devices hosting DSLT-CFs.  For enforce the compliance policy”.  Therefore, the received SL operations/DSLT-REQs would have to be stored by the DSLT-MF in order to apply the completion criteria policies. The examiner notes that according to the applicant’s specification, a compliance policy represents a state in which an IoT endpoint is required to be; see applicant’s specification; paragraph 0026); and 
invoke, by the IoT management agent (DSLT-MF), an application programming interface (API) provided by the IoT endpoint (IoT devices/DSLT-CF), the API being invoked using an argument that specifies a network path for the configuration data (information from DSLT-REQ parameters), wherein invoking the API using the network path (URI) causes the IoT endpoint (IoT devices/DSLT-CF) to download and install the configuration data (information from DSLT-REQ parameters) from the network path (URI) (see Seed; paragraphs 0114, 0126, 0135, 0298 and Table 9; Seed discloses an API being provided that can define a SL transaction identifier for each DSLT and a SL sequence identifier for a sequence of DSLTs.  The DSLT-MF 1204 disseminates DLSTs, associated with the received SL operations and identifiers, to the DSLT-CFs.  In particular, the DSLT-CF 1210 supports an API 1402 that is used by the DSLT-MF 1204, i.e. “invoke, by the IoT management agent”, to send DSLT messages, e.g. DSLT-REQ.  The DSLT-CF, e.g. 1210, configures its resource’s attributes with the information contained in the DSLT-REQ parameters, such as the SL identifiers. The sequence identifier includes URIs that specify the order for the sequence of operations.  In other words, the DSLT-CF receives, i.e. downloads and install”, the information used to configure its resources via a URI, i.e. “network path”).
One of ordinary skill in the art would have been motivated to combine Kim, Loeb and Seed because they all disclose communication and configuring of IoT devices, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Seed’s distributed service layer transaction/operation feature into the combined system of Kim and Loeb in order to provide the benefit scalability by allowing the control scenario/rule (see Kim; paragraph 0040) to be sent to the IoT terminals via an IoT gateway.
Further, Kim discloses the additional limitations of claim 15, a non-transitory, computer-readable medium, comprising machine readable instructions and a processor (see Kim; paragraph 0113; Kim discloses a non-transitory computer readable medium).
Regarding claim 3, Kim, Loeb and Seed disclose all the limitations of claim 1, as discussed above, and further the combination of Kim, Loeb and Seed clearly discloses wherein the machine readable instructions, when executed by the processor, further cause the at least one computing device to at least: insert, into a command queue (automation domain knowledge database 200) of the IoT management agent (automatic configuration device), a command that specifies the device identifier (device type information) of the IoT endpoint and a policy identifier (a specified control rule) of the compliance policy (control rule) (Kim; paragraphs 0037, 0043, 0045 and 0061; Kim discloses an automatic configuration device includes an automation domain knowledge database 200.  A specification manager 400 transmits specification information to the automation domain knowledge database 200.  The specification 
wherein the compliance policy (SL operations) is transmitted to the gateway device in an instance in which the IoT management agent (DSLT-MF) retrieves the compliance policy (SL operations) based on the policy identifier (SL transaction and/or sequence identifier) (see Seed; paragraphs 0114, 0125-0127, and 0140; Seed discloses a SL transaction identifier, as well as, a SL sequence identifier.  The DSLT-MF 1206 receives a DSLT trigger request 1222 such that the DSLT-MF 1206 disseminates a DSLT-REQ 1224/26 to a DSLT-CF 1212/14 hosted on an IoT device.  The DSLT trigger request consist of SL operations targeting one or more targets, i.e. the DSLT-CF of IoT devices.  As such, the SL operations would correspond to the SL transaction and/or sequence identifiers in order to send the correct operations to the targets)
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 4, Kim, Loeb and Seed disclose all the limitations of claim 1, as discussed above, and further the combination of Kim, Loeb and Seed clearly discloses wherein the compliance policy (SL operations) further comprises at least one remedial action, wherein the IoT management (DSLT-MF) agent performs the at least one remedial action in an instance in which the IoT endpoint (IoT devices/DSLT-CF) violates (failure) the compliance policy (SL operations) (see Seed; paragraphs 0126 and 0128; Seed discloses the DSLT-MF receives the trigger consisting of SL operations, i.e. “compliance policy”, targeting DSLT-CFs and if required compliance policy” is to have the actuator on each IoT device updated, i.e. state of the IoT device updated, and if there is a failure the DSLT-MF takes a “remedial action” by ensuring that no IoT device is updated so that the state of the IoT devices remain consistent with each other, i.e. remedies any inconsistencies in the settings across the IoT devices).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claims 6, 13 and 19, Kim, Loeb and Seed disclose all the limitations of claim 1, as discussed above, and further the combination of Kim, Loeb and Seed clearly discloses wherein the configuration data comprises a configuration file comprising a value (temperature/humidity) for a least one setting for the IoT endpoint (see Kim; paragraphs 0074, 0075, 0088 and 0089; Kim discloses values for a parameter, such as temperature and humidity information.  Based on analysis of the information a mode for the IoT device is set and a parameter is sent to the IoT device for control based on the mode setting).
Regarding claims 9 and 16, Kim, Loeb and Seed disclose all the limitations of claims 8 and 15, as discussed above, and further the combination of Kim, Loeb and Seed clearly discloses creating the compliance policy (control rule) to specify that the configuration data (mode set and parameter) is to be applied (see Kim; paragraphs 0063, 0065, 0074 and 0076; Kim discloses updating a control rule, i.e. creating an updated rule, when a desired event or set condition 
assigning the compliance policy (control rule) to the device campaign (control scenario) (see Kim; paragraph 0040; Kim discloses the control rule corresponding to the control scenario).
Regarding claims 11 and 18, Kim, Loeb and Seed disclose all the limitations of claims 8 and 15, as discussed above, and further the combination of Kim, Loeb and Seed clearly discloses wherein invoking the function that generates the configuration data for the IoT endpoint further cause the computing device to invoke the function at a periodic interval (sampling cycle) (see Kim; paragraphs 0058 and 0077; Kim discloses that sensing data, such as temperature and humidity, is collected on a sampling cycle.  And the data analyzer, which collects the data, performs prediction and learning analysis on the data.  Therefore, the analysis function would be performed on an interval, such as the sampling cycle.  In other words, the analysis is done when the data is collected which is on a cycle).

Claims 2, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2019/0190737 A1) in view of Loeb et al. (U.S. 2018/0205793 A1) and Seed et al. (U.S. 2018/0270295 A1), as applied to claims 1, 8 and 15 above, and further in view of Barnett, JR. (U.S, 2017/0345420 A1).
Regarding claim 2, Kim, Loeb and Seed disclose all the limitations of claim 1, as discussed above.  While Loeb discloses “wherein the plurality of metrics comprise: the sensor reading and the user input metric”, as discussed above, the combination of Kim, Loeb and Seed does not explicitly disclose wherein the plurality of metrics comprise: a resource usage metric that specifies at least one of memory, processor, or bandwidth usage of the IoT device, an application execution metric that specifies an application executed by the IoT endpoint and at least one argument input to or output from the application, wherein the resource usage metric, the sensor reading, and the user input metric are supplied as arguments to the function to generate the configuration data for the IoT endpoint.
In analogous art, Barnett discloses wherein the plurality of metrics comprise: a resource usage metric that specifies at least one of memory, processor, or bandwidth usage of the IoT device (see Barnett; paragraphs 0095-0097; Barnett discloses information about network upload and download bandwidth for the IoT-capable device.  For example, the average download and upload bandwidths for particular types of devices, e.g. IoT sensor devices, display devices, lighting devices, etc.) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “bandwidth” alternative),
an application execution metric that specifies an application executed by the IoT endpoint and at least one argument input to or output from the application (see Barnett; paragraphs 0070 and 0093; Barnett discloses a IoT human interface device provides functionalities: setup apps, control apps, configuration apps, etc.  A user is able to create a task, i.e. “input” for the app.  Therefore, the setup, control and/or configuration apps receiving input to perform the task), 
wherein the resource usage metric, the sensor reading, and the user input metric are supplied as arguments to the function to generate the configuration data for the IoT endpoint (see Barnett; paragraphs 0031, 0082, 0083 and 0097; Barnett discloses generating instructions, i.e. “configuration data”, to send to identified IoT devices to perform functions, i.e. “arguments to the functions”, based on sensor data, i.e. “sensor reading”, received and analyzing user input to determine if the user input contains commands, i.e. “user input metric”.  For example, receiving 
One of ordinary skill in the art would have been motivated to combine Kim, Loeb, Seed and Barnett because they all disclose features of collecting and using data for IoT devices, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Barnett’s user command feature into the combined system of Kim, Loeb and Seed in order to provide interconnections with external sensors based on a combination of user commands and sensor data (see Barnett; paragraph 0009).  In particular, the user giving a command such as "What is the temperature”  (see Barnett; paragraph 0087) would allow for the data analyzer to analyze collected sensor data to set a mode, as an example, for an air conditioner and show the results to the user (see Kim; paragraphs 0071 and 0089).
Regarding claims 10 and 17, Kim, Loeb and Seed disclose all the limitations of claims 8 and 15, as discussed above, and while Kim discloses showing the results of the collected data and analysis to a user (see Kim; paragraphs 0054 and 0071), the combination of Kim, Loeb and Seed does not explicitly disclose wherein the machine readable instructions, when executed by the processor, further cause the computing device to at least: receive a command to invoke the function; and invoke the function in response to receipt of the command.
In analogous art, Barnett discloses receive a command to invoke the function (see Barnett; paragraphs 0086 and 0087; Barnett discloses the use of sensor data in response to a user 
 invoke the function in response to receipt of the command (see Barnett; paragraphs 0086 and 0087; Barnett discloses analysis is done of sensor data based on the user command).
One of ordinary skill in the art would have been motivated to combine Kim, Loeb, Seed and Barnett because they all disclose features of collecting and using data for IoT devices, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Barnett’s user command feature into the combined system of Kim, Loeb and Seed in order to provide interconnections with external sensors based on a combination of user commands and sensor data (see Barnett; paragraph 0009).  In particular, the user giving a command such as "What is the temperature” would allow for the data analyzer to analyze collected sensor data to set a mode, as an example, for an air conditioner and show the results to the user (see Kim; paragraphs 0071 and 0089). 

Claims 5, 7, 12, and 14 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2019/0190737 A1) in view of Loeb et al. (U.S. 2018/0205793 A1) and Seed et al. (U.S. 2018/0270295 A1), as applied to claims 1, 8 and 15 above, and further in view of Sender et al. (U.S, 2017/0126577 A1).
Regarding claims 5 and 12, Kim discloses all the limitations of claims 1 and 8, as discussed above, and while Kim discloses a IoT device specification information includes hardware and software version information (see Kim; paragraph 0045) and the configuration data including a parameter for a mode setting (see Kim; paragraph 0089), as discussed above, the 
In analogous art, Sender discloses wherein the configuration data comprises a software package to be installed on the IoT endpoint (see Sender; paragraph 0096; Sender discloses an IoT management service that provides for updating software on the IoT device).
One of ordinary skill in the art would have been motivated to combine Kim, Loeb, Seed and Sender because they all disclose features of an Internet of Things (IoT) framework, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Sender’s updating software feature into the combined system of Kim, Loeb and Seed in order to provide the benefit of updating the software version of the IoT device (see Kim; paragraph 0045).  For example, Kim’s system analyzes collected sensor data and determines a mode set for the IoT device (see Kim; paragraph 0089), Sender would provide for the software to be updated in the case the software version needs to be updated for an optimal execution of the set mode.
Regarding claims 7 and 14, Kim, Loeb and Seed discloses all the limitations of claims 1 and 8, as discussed above, and while Kim discloses a IoT device specification information includes hardware and software version information (see Kim; paragraph 0045) and the configuration data including a parameter for a mode setting (see Kim; paragraph 0089), as discussed above, the combination of Kim, Loeb and Seed does not explicitly disclose wherein the configuration data comprises an updated version of a firmware for the IoT endpoint. 
In analogous art, Sender discloses wherein the configuration data comprises an updated version of a firmware for the IoT endpoint (see Sender; paragraphs 0096 and 0105; 
One of ordinary skill in the art would have been motivated to combine Kim, Loeb, Seed and Sender because they all disclose features of an Internet of Things (IoT) framework, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Sender’s updating software/firmware feature into the combined system of Kim, Loeb and Seed in order to provide the benefit of updating the software version of the IoT device (see Kim; paragraph 0045).  For example, Kim’s system analyzes collected sensor data and determines a mode set for the IoT device (see Kim; paragraph 0089), Sender would provide for the software to be updated in the case the software version needs to be updated for an optimal execution of the set mode. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2019/0190737 A1) in view of Loeb et al. (U.S. 2018/0205793 A1) and Seed et al. (U.S. 2018/0270295 A1), as applied to claim 15 above, and further in view of Hussein et al. (U.S. 2017/0242674 A1).
Regarding claim 21, Kim, Loeb and Seed disclose all the limitations of claim 15, as discussed above, and further while Kim and Loeb disclose “invoke a function that generates configuration data”, as discussed above, the combination of Kim, Loeb and Seed does not explicitly disclose wherein a configuration type is supplied as an input to the function, the configuration type specifying a performance-maximizing configuration or an efficiency-maximizing configuration.
performance-maximizing configuration” is used since an upgrade to the application is done, which is included in the type of configuration that corresponds to processing power, and as such, maximizing the processing power with the upgrade) or an efficiency-maximizing configuration (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “performance-maximizing configuration” alternative).   
One of ordinary skill in the art would have been motivated to combine Kim, Loeb, Seed and Hussein because they all disclose features of an Internet of Things (IoT) framework, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Hussein’s updating feature into the combined system of Kim, Loeb and Seed in order to provide the benefit of updating the software version of the IoT device (see Kim; paragraph 0045).  For example, Kim’s system analyzes .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Gupta et al. (U.S. 2019/0200405 A1) discloses determining if an IoT device is registered then generating configuration setting for the IoT device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/A.A.C/Examiner, Art Unit 2443                                                                                                                                                                                                        11/05/2021
/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443